Certificate of Amendment Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation 1. Name of Corporation: BlackBox Semiconductor, Inc. (formerly known as Visitrade, Inc.) 2. The Articles have been amended as follows: The number of shares of issued and outstanding common stock are decreased by a ratio of 1 share for every 270 shares currently issued and outstanding. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 81.3%. Signature: /s/ Ford Sinclair Signature of Officer
